     Case 1:18-cr-00662-JGK Document 161-1 Filed 02/20/20 Page 1 of 2


                                                        USO(~   s~   I   fr
                                                        OOCUfvi'.:.t~l
UNITED STATES DISTRICT COURT
                                                        F~ECTRONIC!,Ll Y FlLE:J
SOUTHERN DISTRICT OF NEW YORK
                                            -x
                                                        DOC#                 ,
                                                        DATE FILE:J: ··-··c:){Jij~C,
                                                                                      f   --
UNITED STATES OF AMERICA                               ORDER

          -v . -                                        18 Cr . 662           (JGK)

MICHAEL JONES ,

                             Defendant .

- - - - - - - - - - - - - - - - - -x

                   WHEREAS , the Court issued a decision in the above -

referenced matter on January 22 , 2020 , entered on the same date

at Docket No . 151 ;

                   WHEREAS , the United States of America , by and through

Geoffrey S. Berman , United States Attorney ,          Daniel H . Wolf , of

counsel , has requested an extension of the 30-day deadline

within which to file a Notice of Appeal of that decision as

required by Federal Rule of Appellate Procedure 4 (b) ( 1) ( B) ( i)

and 18 U.S . C. § 3731 ;

                   WHEREAS , Federal Rule of Appellate Procedure 4 (b) (4)

provides that "[u]pon a finding of excusable neglect or good

cause , the distr ict court may - before or after the time has

expired , with or without motion and notice - extend the time to

file a notice of appeal for a period not to exceed 30 days from

the expiration of the time otherwise prescribed by this Rule

4(b)" ;

                   WHEREAS , the Government requests the extension to
      Case 1:18-cr-00662-JGK Document 161-1 Filed 02/20/20 Page 2 of 2




enable the Solicitor General to review the Court ' s decision and

determine whether to appeal the decision ;

            WHEREAS , the Court finds that the Government has

demonstrated good cause to extend the time to file a notice of

appeal for 30 days ;

            IT IS HEREBY ORDERED that the Government ' s deadline to

file a notice of appeal is extended by 30 days , until and

including March 23 , 2020 .

Dated :   New York , New York
          February 2.Q_ , 2020


                                           RABLE JOHN G. KOELTL
                                   UNITED STATES DISTRICT JUDGE
